1                                                                 Judge Richard A. Jones
2

3

4

5

6

7
                     UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON
8                                AT SEATTLE
9     UNITED STATES OF AMERICA,                  NO. CR10-103RAJ
10                                Plaintiff,
11                     v.                        FINDINGS OF FACT AND
                                                 CONCLUSIONS OF LAW RE:
12
                                                 DETENTION REVIEW HEARING
13    SEBASTIAN LARRY LUBERS,

14                              Defendant.

15
            THIS MATTER comes before the Court on defendant’s Motion for Release
16
     from Custody Pending Evidentiary Revocation Hearing (Dkt. #199). The Court
17   has considered defendant’s motion, the government’s response, and has conducted
18   a hearing on this date.
19          The defendant has requested a 60-day continuance to address the supervised
20   release violations. This motion and request is unopposed and therefore granted by
21   this Court. The date set for that matter is December 12, 2018, at 10:00 a.m.
22          The defendant is also asking this Court to release him pending the

23   evidentiary hearing. In support of his request he has listed six personal matters
     that he represents justify and warrant his release.
24
            In further support of his request he points out that the court released him on
25
     January 17, 2018 for two weeks with an ankle monitor to attend to personal
26
     matters and he surrendered upon release. Under the circumstance of the current
27

     FINDINGS OF FACT AND
     CONCLUSIONS OF LAW - 1
1    supervised release violation the court has no evidence that the defendant’s release
2    with conditions will not reasonably assure his appearance for future hearings as
3    required.
4            The Court denies defendant’s motion for release, however, as he has not
5    provided this Court adequate assurance that his release will not endanger the safety

6    of any person or the community, primarily because of the defendant’s past drug

7    dealing, his continued criminal activities, and the allegations in the current
     violation for ongoing drug dealing of heroin and methamphetamine. For these
8
     reasons, the Court finds there is no condition or combination of conditions that
9
     will reasonably assure the safety of any other person and the community.
10
             The Court makes this determination based upon the following findings of
11
     fact and conclusions of law:
12
             This Court imposed a 64-month prison sentence followed by three years of
13   supervised release for the defendant’s prior conviction for being a felon in
14   possession of a firearm. One month following his release the defendant was
15   arrested for Violation of the Uniform Controlled Substances Act. Despite being
16   allowed to remain out of custody to assist law enforcement in the investigation of
17   others involved in drug dealing, the defendant continued purchasing drugs from
18   the target of the detective’s investigation.

19           The defendant’s supervised release was revoked and he was sentenced to 90
     days in custody followed by a new term of supervised release. Two months after
20
     the commencement of his second term of supervised release, the defendant was
21
     arrested for DUI with a blood alcohol level over the legal limit.
22
             On January 14, 2017 the defendant was arrested for car prowling. He
23
     admitted these violations and was sentenced to six months in custody in March,
24
     2017.
25
             On October 11, 2018 the defendant was arrested for heroin distribution
26   based upon two controlled buys of heroin in the month of September, 2018.
27

     FINDINGS OF FACT AND
     CONCLUSIONS OF LAW - 2
1           The defendant has an extensive criminal history, known history of
2    continued drug abuse, and a clear disregard for the Court’s authority as
3    demonstrated by his repeated violations of supervised release.
4           For the above reasons the Court does not believe there are conditions of
5    prehearing release sufficient to ensure the safety of the community. For these

6    reasons the Court concludes the defendant should remain in custody pending his

7    hearing on the alleged violations of the conditions of supervised release.
            DATED this 16th day of November, 2018.
8

9

10
                                                      A
11                                                    The Honorable Richard A. Jones
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     FINDINGS OF FACT AND
     CONCLUSIONS OF LAW - 3
